The opinion of the court was delivered by
Bennett, J.
No man should be bound by a judgment rendered against him; when he has had no day in court; and if a judgment *250be so rendered, the audita querela is an appropriate remedy to set it aside. In accordance with this principle it has long been held in this state, that a minor, who has had a judgment rendered against him by a justice of the peace, without a guardian being notified of the suit, may be relieved upon audita querela. Though this may not be exactly in conformity to the common law, yet, as under our law it would be difficult to devise a remedy in such case, if the one by audita querela was denied, we are not dissatisfied with the views of our courts, in considering such a case as one in which the minor has had no day in court. If the judgment could have been set aside upon a writ of certiorari, or reversed upon a writ of error, doubtless a different course of decisions would have obtained. We are now called upon to extend the same principle to the case before us.
The situation of infants and persons of insane mind is parallel in law, and in the reason of things, in many respects. The contracts of either are not binding, and for the same reason ; and both may alike avoid them by plea. Neither has sufficient discretion to manage the ordinary business transactions of life, and much less to conduct a suit at law. The various provisions of our statutes require notice to be given, in proceedings affecting the interests of insane persons, to their guardians, as in the case of minors. I see no reason, which can be urged, why a judgment before a justice of the peace should in any case be set aside upon an audita querela, which may not with equal force apply to the present case. Indeed, it may be pre-eminently said of an insane person, that he has had no day in court.
The judgment of the county court must be reversed, and the judgment of the justice and the execution, which issued thereon, be set aside.
The plaintiff being satisfied with nominal damages, judgment was entered up in this court for one cent damages and costs.